Citation Nr: 0012712	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-20 502 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left knee 
chondromalacia status post arthroscopic surgery, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a noncompensable 
disability rating for chondromalacia of the left knee.  The 
veteran established entitlement to a temporary total rating 
for convalescence of his left knee effective June 17, 1997, 
and to an increased rating of 10 percent, effective August 1, 
1997, by means of a January 1998 rating decision.  A December 
1999 rating decision established entitlement to a temporary 
total rating for convalescence of his left knee effective 
August 31, 1999, and a 10 percent rating effective November 
1, 1999.  The December 1999 rating decision also established 
an earlier effective date for the grant of the 10 percent 
rating for the veteran's left knee chondromalacia of February 
23, 1996.  Therefore, the issue of entitlement to an 
increased rating for left knee chondromalacia, status post 
arthroscopic surgery, remains before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's left knee disability is productive of a 
noncompensable level of limitation of motion, with X-ray 
evidence of arthritis.

3.  The current medical evidence does not show recurrent 
lateral instability of the left knee.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating, greater 
than 10 percent, for left knee chondromalacia status post 
arthroscopic surgery, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.71, 4.71a, Plate II, Diagnostic 
Codes 5256-5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his left knee chondromalacia status 
post arthroscopic surgery is more severe than currently 
evaluated, warranting an increased rating.  After a review of 
the record, the Board finds that the veteran's contentions 
are not supported by the evidence, and his claim is denied.

The veteran established service connection for left knee 
chondromalacia by means of a May 1990 rating decision, which 
assigned a noncompensable disability rating.  That rating was 
continued by an August 1996 rating decision, which is the 
subject of this appeal.  The veteran was granted an increased 
rating of 10 percent by means of a January 1998 rating 
decision, and was granted an earlier effective date of 
February 23, 1996, for that increased rating by means of a 
December 1999 rating decision.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Traumatic arthritis is evaluated pursuant to the 
criteria found in Diagnostic Code 5010 of the Schedule, which 
directs the examiner to evaluate traumatic arthritis pursuant 
to the criteria for degenerative arthritis found in 
Diagnostic Code 5003.  38 C.F.R. § 4.71a (1999).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) 
(1999).  In this regard, the Board notes that the normal 
range of knee motion is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II (1999).

The veteran is currently assigned a 10 percent rating 
pursuant to Diagnostic Code 5010 based upon a X-ray evidence 
of arthritis with a noncompensable level of limitation of 
motion of the left knee.

Knee disabilities are evaluated pursuant to the criteria 
found in Diagnostic Codes 5256 through 5261 of the Schedule.  
38 C.F.R. § 4.71a (1999).  A rating greater than 10 percent 
for a knee disability is warranted where the evidence shows 
ankylosis of the knee (Diagnostic Code 5256); moderate 
recurrent subluxation or lateral instability (Diagnostic Code 
5257); dislocated semilunar cartilage with frequent episodes 
of "locking" pain and effusion into the joint (Diagnostic 
Code 5258); limitation of flexion to 30 degrees (Diagnostic 
Code 5260); or limitation of extension to 15 degrees 
(Diagnostic Code 5261).  38 C.F.R. § 4.71a (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, the Board will focus upon the veteran's 
present level of disability to determine the appropriate 
rating.

An February 6, 1996, VA medical report shows that the veteran 
complained of left knee pain with prolonged sitting.  There 
was no swelling or effusion.  The left knee was stable.  
There was medial tenderness and positive patellofemoral grind 
test.  The examiner provided an assessment of a possible 
medial meniscus tear of the left knee.

A June 6, 1996, VA medical report notes that the veteran 
complained of left knee pain.  Range of motion was from 0 
degrees to 130 degrees with mild crepitus.  The remainder of 
that report is illegible.

A May 5, 1997, VA medical report notes that the veteran 
complained of pain in the left knee without specific injury.  
The examiner noted a Baker's cyst in the posterior of the 
left knee.  There was tenderness over the medial joint line 
at the medial collateral ligament.  Patella tracking was 
within normal limits.  There was 1+ instability with 
varus/valgus stress.  There was 1+ Lachmann's.  There was 
mild effusion.  Musculature and strength were normal.  
Neurological testing was grossly intact.  The examiner 
provided an assessment of a probable medial meniscus tear.

A June 17, 1997, VA medical report shows that the veteran 
underwent arthroscopy and debridement.

A June 20, 1997, VA medical report shows that the veteran was 
three days post surgery.  There was heavy pain as expected.  
He was using crutches.  Range of motion was from 0 degrees to 
90 degrees.  Sutures were removed.

A July 7, 1997, VA medical report shows that the veteran 
returned his crutches.  He was ambulating well.  There was 
occasional discomfort but no pain.  He had problems with his 
knee brace.  The incision was well-healed.  Range of motion 
was from 0 degrees to 110 degrees with slight crepitation.  
There was slight instability to varus/valgus.  There was no 
effusion or joint line tenderness.

An August 31, 1999, VA operation report shows that the 
veteran underwent arthroscopy of the left knee and 
debridement.

A September 3, 1999, VA medical report shows that the veteran 
complained of constant pain in the left knee and that the 
knee wanted to lock straight.  Examination of the knee 
revealed mild swelling.  The incisions were intact and the 
sutures were removed.  The range of motion was from 5 degrees 
to 50 degrees.  The knee was very tender to palpation.  The 
examiner provided an impression of degenerative joint disease 
of the knee and recommended six weeks of convalescence 
following the veteran's surgery.

An October 23, 1999, VA joints examination notes that the 
veteran had over a twenty year history of left knee pain.  
The veteran denied any specific injury.  While in service, 
the veteran experienced flare-ups of left knee pain which 
were initially treated conservatively.  The veteran also 
underwent cortisone injections.  The veteran complained of 
progressively more frequent and increasing severity of left 
knee pain.  In 1997, the veteran underwent a left knee 
arthroscopy with chondroplasty. The veteran stated that the 
arthroscopy made the knee feel significantly better and 
helped with his symptoms of left knee pain.  The veteran 
continued to do well until four or five months prior to the 
examination when the pain started getting progressively worse 
and to interfere with daily activities.  There was a severe 
amount of pain at night.  The veteran underwent repeat 
arthroscopic surgery in August 1999 with chondroplasty.  
Postoperatively, the veteran stated that he did not have any 
significant improvement of the pain.  The veteran stated that 
although the pain occurred on an intermittent basis, it was 
getting progressively more frequent in nature and was causing 
significant pain at night and limiting the amount that he 
could walk.  The veteran stated that he was able to walk only 
two blocks without the assistance of a cane in his right hand 
or resting secondary to knee pain.  The veteran did not take 
any anti-inflammatories as he had developed peptic ulcer 
disease.  Physical examination of the veteran's left knee 
showed no evidence of acute swelling or effusion about the 
left knee.  The arthroscopy portals of the left knee appeared 
to be well-healed with no evidence of any wound dehiscence or 
sensitivity over the portal incisions.  The veteran had a 
range of motion of 0 degrees to 125 degrees with patellar 
tracking within normal limits in the left knee.  The veteran 
did have a significant amount of patellofemoral pain on range 
of motion of the left knee.  The veteran also had the 
presence of medial as well as lateral joint line tenderness 
to palpation of the knee.  Otherwise, the veteran's left knee 
was stable to varus and valgus, as well as anterior or 
posterior drawer and nontender posterior drawer test was 
noted.  The veteran did have a positive McMurray's test in 
the left knee.  There was no evidence of any cysts or masses 
palpated in popliteal fossa.  Radiographs of the veteran's 
left knee showed advanced degenerative changes of the left 
knee affecting the medial, lateral, and patellofemoral 
compartments of the left knee consisting of joint space 
narrowing, subchondral sclerosis, and osteophyte formation in 
all three compartments.  The examiner provided an impression 
of advanced tricompartmental osteoarthritis of the left knee.  
The examiner also noted that the veteran's left knee 
disability produced pain on motion and caused weakened motion 
and excessive fatigability during flare ups of pain.

The Board finds that the criteria for entitlement to a rating 
greater than 10 percent are not met.  The evidence does not 
show any ankylosis of the left knee.  The October 1999 VA 
examination, the most recent evaluation of the veteran's left 
knee, found no subluxation or lateral instability.  The 
evidence does not show  dislocated semilunar cartilage, 
although the veteran has complained of locking pain.  The 
evidence does not show frequent effusion into the joint and 
the most recent evidence does not show effusion.  
Furthermore, the evidence shows that the veteran's current 
range of left knee motion was from 0 degrees of extension to 
125 degrees of flexion.  While that range of motion resulted 
in pain, the Board notes that the veteran's range of motion 
is noncompensable and that the veteran's current 10 percent 
rating is assigned due to the X-ray evidence of arthritis and 
complaints of pain on motion.

The Board notes that lesser ranges of motion have been shown 
of the veteran's knee.  However, those ranges of motion, 
including a measurement of a range from 5 degrees to 50 
degrees still fail to show entitlement to a rating greater 
than 10 percent.  The Board also notes that the measurement 
of a range of motion from 5 degrees to 50 degrees was taken 
three days following a surgical procedure upon the veteran's 
knee.  Therefore, the Board finds the most recent 
measurement, following the veteran's period of convalescence 
from that surgery, to be a more accurate measurement of his 
range of motion.

The Board also notes that the veteran had complained of the 
need to use a cane when walking more than two blocks due to 
knee pain.  However, the evidence does not show that the cane 
has been prescribed by a physician or that the cane is 
medically necessary.

Therefore, upon evaluation of the evidence, the Board finds 
that the criteria for entitlement to a rating greater than 10 
percent for a left knee disability are not met.

The Board notes that where a veteran has arthritis of a knee 
and also has lateral instability of the knee, he may be rated 
separately for the arthritis or the limitation of motion of 
knee pursuant to Diagnostic Codes 5003, 5010, 5260, and 5261, 
and for the lateral instability of the knee pursuant to 
Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997); 
38 C.F.R. § 4.71a (1999).

However, a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a 
noncompensable rating under either of those Codes, there is 
no additional disability for which a rating may be assigned.  
Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of noncompensable ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  See, VAOPGCPREC 23-
97 (July 1, 1997);

The Board has evaluated whether the veteran may be entitled 
to an additional rating based on lateral instability.  
However, the Board concludes that an additional rating based 
upon lateral instability is not appropriate in this case.  In 
order to warrant an additional rating, the veteran must 
demonstrate additional disability.  The Board notes that a 
July 1997 VA medical report notes slight instability to 
varus/valgus stress.  However, that finding occurred shortly 
after the veteran underwent a surgical procedure on his left 
knee.  The October 1999 VA examination, which represents the 
most recent evaluation of the veteran's disability, shows 
that the veteran's left knee was stable to varus and valgus 
as well as anterior and posterior drawer stressing.  The 
Board finds that the veteran's knee disability does not 
currently demonstrate slight lateral instability which would 
be required for an additional compensable rating for his left 
knee disability.  See, 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).  In fact, the Board finds that the veteran's 
left knee is not shown to currently exhibit lateral 
instability.  Therefore, the Board finds that an additional 
rating for lateral instability is not warranted as lateral 
instability of the left knee is not currently shown.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
stated in the evaluation of a veteran's disability that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 286 (1999).  Therefore the Board 
states that in the instant case that the nature of the 
original injury has been reviewed and the functional 
impairment that can be attributed to pain or weakness has 
been taken into account.  38 C.F.R. §§ 4.40, 4.45 (1999).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating in excess of 10 percent for the veteran's service-
connected left knee disability.  The Board notes that while 
the evidence shows pain on motion, weakened motion, and 
fatigability, those factors were considered in the assignment 
of the 10 percent rating.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for left knee chondromalacia status post arthroscopic 
surgery, are not met and the veteran's claim therefor is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.71, 4.71a, Plate II, Diagnostic Codes 5256-5261 (1999).


ORDER

Entitlement to an increased rating, greater than 10 percent, 
for left knee chondromalacia status post arthroscopic 
surgery, is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

